PER Curiam. Joseph Gelzine seeks access to records of trial in two cases decided by this Court, Skokos v. Gray, 318 Ark. 571, 886 S.W.2d 618 (1993) (Case No. 93-1079), and Skokos v. Skokos, 322 Ark. 563, 909 S.W.2d 653 (1994) (Case No. 94-952). Mr. Gelzine states he is a litigant in a separate case brought against him by Pamela F. Skokos involving evidence contained in the records requested. Ms. Skokos has responded to Mr. Gelzine’s motion for release of the transcripts to the effect that she has no objection. In our per curiam order in Case No. 94-952 we granted a motion to chronologize and consolidate the records in the two cases. We remanded the consolidated case to the Trial Court and appointed Chancellor Jim R. Hannah to replace Chancellor Alice S. Gray who had recused.  The consolidated record sought in this motion is in the possession of Chancellor Hannah who is using it to conduct further proceedings in the case. Mr. Gelzine may make whatever arrangements Chancellor Hannah may permit for temporary access to and copying of the record. BROWN, J., not participating.